Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
0. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Response to Applicant’s Remarks
1. Applicant’s arguments and remarks, filed on 10/28/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s claims amendments do not overcome the non-statutory double patenting rejections. See Sec 1a-1b for the updated rejection based on the claim amendments.

Allowable Subject Matter
1a. Claims 1-17 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-17 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-7, 14 and 16 of Jung (US 11,095,737 B2, hereinafter Jung ‘737).

Regarding Claims 1-17, the claims are not patentably distinct with Jung ‘737.

Instant Application 17/402,694
Parent Patent Jung ‘737 
1, An electronic device for providing presence information, the electronic device comprising: 

a memory configured to store instructions; and 

at least one processor configured to execute the stored instructions to: 

acquire information associated with an operation of an application in execution;

generate presence information comprising the acquired information, and 

transmit the presence information to a presence server over a communication network for providing presence service, 







display an indication that represents media including at least one image displayed through the application in execution; and 




























transmit, over the communication network, media sharing information for sharing the media with another electronic device, 


















wherein the presence information comprises information for identifying the application in execution and, 









wherein the media sharing information comprises at least one of media file and path information for acquiring the contents media file.










[(Conclusion: the instant Claim 1 combines and paraphrases limitations from various parent claims, and is patentably equivalent to the parent claims.)]


1, An electronic device for providing presence information, the electronic device comprising: 

a memory configured to store instructions; and 

at least one processor configured to execute the stored instructions to: 

acquire information associated with an operation of an application in execution; 

generate presence information comprising the acquired information; and 

transmit the presence information to a presence server over a communication network for providing presence service, 

wherein the presence information comprises information for identifying the application, 
wherein the processor is configured to execute the stored instructions 


Jung ‘373 discloses displaying the presence information comprises an indication representing a function performed by the application in execution. The application comprises video or music media, see:

14, …………
display the presence information; and request, from the other electronic device, contents sharing information based on the displayed presence information comprise 


2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution

3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.

Jung ‘373 discloses transmitting contents that comprise video or music media, see:

1, ……
further to transmit, over the communication network, contents sharing information on contents associated with the operation of the application for sharing the contents with another electronic device, and 

2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution

3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.


2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution


Jung ‘395 discloses sharing contents comprise video or music media, see:

1, …… 
wherein the contents sharing information comprises at least one of contents file and path information for acquiring the contents file.


3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.


2, The electronic device of claim 1, wherein the presence information further comprises an indication representing a function performed by the application in execution.

2, The electronic device of claim 1, wherein the presence information further comprises at least one of an indication representing a function performed by the application in execution and an indication representing contents used by the application in execution.
3, The electronic device of claim 2, wherein the indication that represents the media further comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.

3, The electronic device of claim 2, wherein the indication representing contents used by the application in execution comprises at least one of a Uniform Resource Locator (URL) of a visit Web site, a title of a reproduced video or music, and a file name of a displayed image.

4, The electronic device of claim 1, wherein the media sharing information comprises at least one of a URL of a visit Web site, a scroll position of a visit Web site, a reproduced video or music file, an acquisition path of a reproduced video or music file, an displayed image file, and an acquisition path of a displayed image file.

4, The electronic device of claim 1, wherein the contents sharing information comprises at least one of a URL of a visit Web site, a scroll position of a visit Web site, a reproduced video or music file, an acquisition path of a reproduced video or music file, an displayed image file, and an acquisition path of a displayed image file.

5, The electronic device of claim 1, wherein the processor is configured to execute the stored instructions further to: perform an authentication procedure for the other electronic device upon receiving request for sharing the media.

5, The electronic device of claim 1, wherein the processor is configured to execute the stored instructions further to: perform an authentication procedure for the other electronic device upon receiving the request for sharing the contents.

6, The electronic device of claim 5, wherein the processor is configured to execute the stored instructions further to perform the authentication procedure by identifying if the other electronic device is in a prestored list.

6, The electronic device of claim 5, wherein the processor is configured to execute the stored instructions further to perform the authentication procedure by identifying if the other electronic device is in a prestored list.

17, The electronic device of claim 1, wherein the media sharing information is distinct from any presence information.

7, The electronic device of claim 1, wherein the contents sharing information is distinct from any presence information.

Claims 7-12 are rejected based on the same rationales of Claims 1-6.

Claims 13-14 are rejected based on the same rationales of Claims 1 and 6.

15, The electronic device of claim 13, wherein the processor is configured to execute the stored instructions further to: analyze the presence information by at least one of identifying a tag of the presence information and searching a keyword in the presence information.
16, The electronic device of claim 15, wherein the processor is configured to execute the stored instructions further to: analyze the presence information by at least one of identifying a tag of the presence information and searching a keyword in the presence information.

Claim 16 are rejected based on the same rationales of Claim 5.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	

/JUNG LIU/Primary Examiner, Art Unit 2473